Citation Nr: 1435979	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-25 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for PTSD for the period prior to January 2, 2011, a rating in excess of 10 percent for the period from January 2, 2011 to June 24, 2012, and a rating in excess of 50 percent for the period beginning on June 25, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection and assigned an initial noncompensable rating for PTSD, effective April 8, 2010.  

Then, in a July 2011 rating decision, a higher 10 percent rating for PTSD was assigned effective January 2, 2011.  In an October 2012 rating decision, a higher 50 percent rating for PTSD was assigned, effective June 25, 2012.  As higher ratings for PTSD are available prior to January 2, 2011, for the period from January 2, 2011 to June 24, 2012, and for the period beginning on June 25, 2012, the claim for initial higher ratings  remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had requested a hearing before the Board at the RO in his September 2011 substantive appeal (via a VA form 9), and the requested hearing was scheduled in April 2013.  However, on the date of the hearing, the Veteran requested the hearing be cancelled.  The Veteran has therefore withdrawn his hearing request.  38 C.F.R. § 20.702(e).  While there is also a notation that the Veteran was withdrawing his appeal, there is no copy of a written request by either the Veteran or his representative to withdraw his claim.  Pursuant to VA regulations, "except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing." As the record does not indicate that the Veteran has withdrawn his appeal in accordance with 38 C.F.R. § 20.204, his claim remains pending. 

Lastly, the Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record reflects the Veteran is retired and not currently employed fulltime, the evidence does not suggest that his retirement was related to his PTSD.  Instead, the record reflects that the Veteran decided that once he reached the age required for Social Security retirement benefits, he then retired.  Therefore, the Board finds that Rice is inapplicable as the issue of TDIU has not been raised.
 

FINDING OF FACT

Since the April 8, 2010 effective date of the grant of service connection, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating, but no higher, for PTSD, since the April 8, 2010 effective date of the grant of service connection, are met.  A rating in excess of 50 percent is not warranted.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


	REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

While cognizant of the RO's assignment of staged ratings, the Board finds that the Veteran's PTSD disability has warranted a continuous 50 percent rating, but not higher, since the date of service connection.  Therefore, the Board considers it unnecessary to divide the period on appeal into distinct stages for purposes of discussing and weighing the pertinent evidence of record.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently rated as 30 percent disabling for the period from January 9, 2003 to January 24, 2012 and 70 percent from January 25, 2012 to the present pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

An April 2009 VA primary care medical record reflects that the Veteran responded in the negative when asked if he felt hopeless about the present or future, had thoughts about taking his own life, or ever had a suicide attempt.  

A June 2010 QTC examination report reflects that the Veteran had a long history of alcohol dependence with multiple hospitalizations for detox and several long-term alcohol treatment programs.  He has maintained sobriety for the past 11 years.  The examiner noted that the Veteran had initial insomnia secondary to tinnitus since the 1970s.  The Veteran reported that his PTSD symptoms began in 1970-71 as a result of combat-related trauma in Vietnam.  He described his current symptoms as occasional combat-related memories and nightmares that are mild in severity, but are constant, continuous or ongoing.  He indicated that the symptoms affect his total daily functioning which results in minimal effect.  The Veteran has been hospitalized seven times for psychiatric treatment.  The Veteran indicated that he has a very close relationship with his mother, siblings, and children as well as his first wife.  He is divorced and was previously married two times.  Since leaving service he has been arrested for public intoxication in 1995 or 1996 and his wife filed a restraining order in 1992.  The Veteran was a mechanic for 20 years for Pepsi Company and his relationship with his supervisor and co-workers was good.   The Veteran has not worked since October 2009 when he became old enough to "draw social security," so at that point he retired. 

The Veteran has recurrent recollections of the traumatic event in service once a month, recurring distressing dreams less than once a month.  He avoids thoughts, feeling or conversations associated with the trauma.  The Veteran described suffering with depression which he thinks contributed to his alcohol abuse.  He has an exaggerated startle response and difficulty concentrating which persists.  Orientation was within normal limits, appearance and hygiene were appropriate, affect and mood was normal, speech was within normal limits.  Panic attacks were absent.  No delusions or hallucinations.  Obsessive compulsive behavior was absent.  Thought processes were appropriate, judgment was not impaired, memory was with normal limits and suicidal and homicidal ideations were absent.  The diagnosis was PTSD, mild and alcohol dependence, in sustained full remission.  A GAF score of 75-80 was assigned.  The examiner opined that there was a 50 percent likelihood that the substance abuse is related to PTSD.  In addition, to the above, the examiner also found that the Veteran demonstrated irritability or outburst of anger, which caused distress or impairment in social, occupational or other areas of functioning and that the disease was chronic.  

A January 2011 VA mental health note reflects that the Veteran was appropriately dressed.  He had a somewhat anxious mood.  Thoughts and reasoning/judgment seemed within normal limits.  The Veteran denied suicidal/homicidal ideations, intent or plan.  IT was noted that the Veteran had flashbacks and insomnia (trouble falling asleep due to racing thoughts per the Veteran), nightmares and flashback.  The Veteran's sister stated that the Veteran does not talked about Vietnam unless he is drinking.  The Veteran stated that he avoids guns, movies, and television shows that remind him of Vietnam.  He has a fear of dying at times.  

A May 2011 VA PTSD examination report reflects that the Veteran was hospitalized for alcohol detoxification in 2011.  It was noted that the Veteran had a good relationship with his family.  He was heavily involved with Alcoholics Anonymous and most of his friends are with AA.  The Veteran reported gardening as his leisure pursuits.  He is hesitant to form other close relationships and does not like to be in crowds and avoids activities that involve a lot of people.  On examination, he was neatly groomed and appropriately dressed,  speech was spontaneous, slow, and clear, his affect was constricted, and his mood was good.  He was oriented times three.  Thought process and content were unremarkable.  He did not have delusions or hallucinations.  He understands the outcome of behavior and that he has a problem.  The Veteran reported problems with chronic insomnia.  He has not had nightmares in several months since he gained sobriety.  He checks the doors and windows and has an increased threat perception if he hears a noise.  He has to go and look for the source of the noise with increased anxiety.  There was no presence of suicidal thoughts or episodes of violence.  His impulse control was good.  His recent and immediate memory were mildly impaired that the examiner found was age related.   The Veteran indicated that his stress exposure made him more on guard, suspicious of his surroundings, has a temper, and isolation.  The diagnosis was PTSD, chronic, and alcohol dependence in early remission (secondary to PTSD.  This examiner noted that the prior examiner gave a GAF score of 75-80, but he disagrees and that the most appropriate GAF would be 60-63.  The examiner noted that the Veteran reported it was difficulty for him to go to crowded places, he feels isolated and cut off from others and has difficulties forming relationship outside of his AA group.  He has occasional difficulty with irritation and anger, has chronic sleep disturbance, and exhibits increased threat perception, hypervigilance and suspicion and mistrust.  In addition, he has emotional numbing, anhedonia, feeling as if his future will be cut short, and avoids talking about his military experiences with anyone, including his family.  The examiner clearly set forth that the Veteran's alcohol dependence is in early remission and is the direct result of his PTSD and cannot be delineated.   The examiner also noted that the Veteran had some depressive symptoms.  

A June 2012 VA examination report reflects that the Veteran was diagnosed with PTSD and alcohol dependence.  A GAF score of 66 was assigned.   Symptoms directly attributed to his PTSD are irritability, depression, anxiety, hypervigilance, and interpersonal issues.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Symptoms noted include those reported in prior examinations as well as markedly diminished interest or participation in significant activities and restricted range of affect.  He was found to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner opined that it was at least as likely as not that the alcohol abuse is caused by or a result of his PTSD.  The Veteran has used alcohol to forget and to self-medicate for the painful emotions of PTSD.  

An August 2012 VA mental health note reflects that the Veteran had his 1 year sobriety.  He indicated that he ran out of his medication, but didn't need it because he had not been depressed.  He still takes medication to sleep.  The examiner noted that the Veteran's was casually groomed, oriented times, speech was spontaneous, and his mood and affect were euthymic.  Memory was grossly intact. No abnormal thought perceptions noted.  He was hopeful about the future.  The Veteran denied current thoughts or plans of harming himself or others.  The assessment was generalized anxiety disorder.  

In evaluating the appellant's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished, (in this case, not all of the Veteran's complaints of insomnia and sleep disturbances are specifically related to his service-connected tinnitus) all relevant signs and symptoms have been attributed to the service-connected PTSD. 
 
The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, that his service-connected PTSD more nearly approximates a higher initial 50 percent rating, but no higher, from the April 8, 2010 effective date of the grant of service connection.  38 C.F.R. § 4.7. 

In granting an initial 50 percent rating for the Veteran's anxiety disorder, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, since the April 8, 2010 effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested, primarily, by: chronic sleep disturbance, avoidance behaviors, social isolation, irritability, depressed mood, anxiety, nightmares, flashbacks, intrusive recollections, hypervigilance, suspiciousness, some checking behaviors, exaggerated startle responses, mild memory impairment, restricted/constricted range of affect, and self-medicating with alcohol to handle painful emotions. The Board finds that this symptomatology more nearly reflects occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

However, the medical evidence simply does not show that, at any point since the April 8, 2010 effective date of the grant of service connection that the Veteran had PTSD symptoms characteristic of the next higher, 70 percent rating, such as (for example only) obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or spatial disorientation.  While obsessive checking of windows was noted on one occasion, there is no indication that such ritual interferes with the Veteran's routine activities.  The Veteran maintains effective relationships as evidenced by his close relationships with his children and even his first wife, and his choice to work on a part time basis, though being retired, demonstrates some level of occupational capacity.  There is also no evidence that, prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board finds it probative that despite his psychiatric symptoms, the Veteran was able to maintain his work relationships sufficiently to remain stable in his employment for many years.  The Veteran's own statements with regard to his PTSD, overall, would provide evidence against a 70% finding.

Furthermore, while the Veteran's reports of irritability suggest some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112, (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

In this regard, it is important for the Veteran to understand that many of the problems he has cited provide the basis for the 50% evaluation.  If he did not have problems with his PTSD, the current evaluation could not be justified, let alone a higher evaluation. 

In sum, the Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for the next higher 70 percent rating during any period of the appeal.  There is no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation-the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Lastly, the Board notes that an August 2012 VA medical record reflects that after maintaining sobriety and treatment, the Veteran's psychiatric symptoms are decreasing in severity; the Veteran himself even reported that he was not depressed and was hopeful for the future.  

The Board further finds that none of the GAF scores assigned since the April 8, 2010 effective date of the grant of service connection,  provides, a basis for higher rating.  For reasons addressed above, the Board finds that the assigned GAF scores of 60-63 and 66 are the only ones for consideration (in light of the May 2011 VA examiner's disagreement with prior GAF scores of 75-80, a finding favorable to the Veteran).  According to DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), OR moderate difficulty in social, occupation, or school functioning (e.g., few finds, conflict with peers or co-workers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  In this case, the GAF scores 61-63, and 66 are reflective of symptoms consistent with a lower disability rating than the 50 percent rating being granted during this period of the appeal.  However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown since the April 8, 2010 effective date of the grant of service connection are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the higher, 50 percent rating for psychiatric disabilities, notwithstanding the GAF scores.

While the Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 50 percent rating since the April 8, 2010 effective date of the grant of service connection have been met, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings; hence, there is no basis for staged ratings of the Veteran's PTSD, pursuant to Fenderson.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected PTSD under 38 C.F.R. § 3.321(b)(1) (2013).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  Again, it is important for the Veteran to understand the significance of a 50 percent evaluation, indicating very generally a 50% reduction in the Veteran's ability to function in a work environment, which would cause the Veteran significant problems.   

Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted

The Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an April 2010 letter. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Further, the Board notes that where service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's initial disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. Accordingly, as the notice provided before service connection was granted for PTSD in an October 2010 rating decision was legally sufficient, VA's duty to notify the Veteran in regard to his claims of entitlement to increased initial disability ratings in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 50 percent rating, but no higher, for PTSD, from the April 8, 2010 effective date of the grant of service connection is granted subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


